DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 recites the following:
A virtual calibration method comprising: 
receiving a first set of profile data obtained by one or more first geometric sensors, and a reference set of profile data obtained by one or more second geometric sensors, for a first portion of a first workpiece, [Abstract idea of collecting data. ] wherein the sets of profile data include overlapping profile data; [Abstract data types. ]
determining, based at least on the first set of profile data and the reference set of profile data, a first one or more offset values that represents a translational difference of the first set of profile data, or portions thereof, relative to the reference set of profile data; [Abstract idea of analyzing data.]
receiving a second set of profile data obtained by the one or more first geometric sensors, wherein the second set of profile data represents a second portion of the first workpiece or a portion of a second workpiece; [Abstract idea of collecting data. ] and 
generating an adjusted set of profile data for the second workpiece based at least on the second set of profile data and the first one or more offset values to thereby offset a positional error of the one or more first geometric sensors relative to the one or more second geometric sensors. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 2 recites the following:
The method of claim 1, wherein the one or more first geometric sensors is a single first geometric sensor, and the first one or more offset values is a first offset value, and wherein determining the first one or more offset values includes aligning the first set of profile data to the reference set of profile data based at least in part on the overlapping profile data, determining an offset of the first set of profile data relative the reference set of profile data based on the alignment, wherein the offset includes an X-Y offset and/or a rotational offset, and storing the determined offset in a first buffer as the first offset value. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 3 recites the following:
The method of claim 2, wherein generating the adjusted set of profile data includes determining a correction value based at least on the first offset value, and applying the one or more correction values to the second set of profile data to thereby generate the adjusted set of profile data. [Abstract idea of analyzing data and manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 4 recites the following:
The method of claim 3, wherein determining the correction value includes determining an average of a plurality of offset values stored in the first buffer, and the plurality of offset values includes the first offset value. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 5 recites the following:
The method of claim 4, wherein the plurality of offset values is a predetermined number of the most recent offset values stored in the first buffer, and the correction value is the determined average of said plurality of offset values. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 6 recites the following:
The method of claim 3, wherein the single first geometric sensor is positioned to scan the workpieces in a first scan zone, and the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path. [Abstract idea of manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 7 recites the following:
The method of claim 3, wherein the single first geometric sensor and the one or more second geometric sensors are positioned to scan the workpieces in a first scan zone. [Abstract idea of  manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 8 recites the following:
The method of claim 1, wherein the one or more first geometric sensors is a plurality of first geometric sensors positioned to scan the workpieces in a first scan zone, each of said portions of the first set of profile data is a portion of profile data obtained by a corresponding one of the first geometric sensors, and the first one or more offset values is a plurality of first offset values, wherein determining the one or more first offset values includes aligning the first set of profile data to the reference set of profile data, aligning the portions of profile data to the reference set of profile data, determining an offset of each said portion of profile data relative to the reference set of profile data based on the alignment, wherein each of the offsets includes an X-Y offset and/or a rotational offset, and storing the determined X-Y offsets in a corresponding plurality of buffers as the offset values, such that each of the buffers includes the first offset value for a corresponding one of the first geometric sensors. [Abstract idea of analyzing and manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 9 recites the following:
The method of claim 8, wherein generating the adjusted set of profile data includes determining a plurality of correction values based at least on the first offset values, and applying the correction values to the second set of profile data to thereby generate the adjusted set of profile data. [Abstract idea of analyzing and manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 10 recites the following:
The method of claim 9, wherein determining the correction values includes determining an average of at least some of the offset values stored in each of the buffers, and wherein the determined averages are the correction values for the respective first geometric sensors. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 11 recites the following:
The method of claim 10, wherein determining the correction values includes determining an average of a desired number of the most recent offset values stored in each of the buffers. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 12 recites the following:
The method of claim 9, wherein the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path. [Abstract idea of manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 13 recites the following:
The method of claim 9, wherein the one or more second geometric sensors is positioned to scan the workpieces in the first scan zone. [Abstract idea of manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 14 recites the following:
The method of claim 3, further including generating an alert based at least in part on the first offset value. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 15 recites the following:
The method of claim 14, wherein generating the alert includes comparing the correction value to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to thereby alert an operator of a misalignment of the first geometric sensor relative to the second geometric sensor. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 16 recites the following:
The method of claim 9, further including generating an alert based at least in part on one of the first offset values. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 17 recites the following:
The method of claim 16, wherein generating the alert includes comparing the correction values to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to thereby alert an operator of a misalignment of a corresponding one of the first geometric sensors relative to the one or more second geometric sensors. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 18 recites the following:
The method of claim 1, wherein the workpieces are pieces of wood, the method further including controlling one or more machine centers to cut and/or reposition the second workpiece based at least in part on the adjusted set of profile data. [Abstract idea of analyzing manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 19 recites the following:
The method of claim 1, wherein the workpieces are logs, the one or more first geometric sensors is a plurality of geometric sensors positioned to scan the logs in a first scan zone located near a log turner, and the one or more second geometric sensors is a plurality of geometric sensors positioned to scan the logs in a second scan zone located upstream of the first scan zone, the method further including: comparing the adjusted set of scan data to the reference set of scan data to determine a current position of the second workpiece; and controlling the log turner to reposition the second workpiece based at least on a difference between the current position and a desired position. [Abstract idea of analyzing and manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 20 recites the following:
The method of claim 1, wherein the workpieces are flitches, and the first and second geometric sensors are positioned to scan the flitches upstream of an edger, the method further including: determining a cut solution for the flitch based at least on the adjusted set of profile data; and controlling the edger to cut the second workpiece according to the cut solution. [Abstract idea of analyzing and manipulating data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “calibration data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,545,784.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements as follows:
US application 17/539,881
1. A virtual calibration method comprising: receiving a first set of profile data obtained by one or more first geometric sensors, and a reference set of profile data obtained by one or more second geometric sensors, for a first portion of a first workpiece, wherein the sets of profile data include overlapping profile data; determining, based at least on the first set of profile data and the reference set of profile data, a first one or more offset values that represents a translational difference of the first set of profile data, or portions thereof, relative to the reference set of profile data; receiving a second set of profile data obtained by the one or more first geometric sensors, wherein the second set of profile data represents a second portion of the first workpiece or a portion of a second workpiece; and generating an adjusted set of profile data for the second workpiece based at least on the second set of profile data and the first one or more offset values to thereby offset a positional error of the one or more first geometric sensors relative to the one or more second geometric sensors.









2. The method of claim 1, wherein the one or more first geometric sensors is a single first geometric sensor, and the first one or more offset values is a first offset value, and wherein determining the first one or more offset values includes aligning the first set of profile data to the reference set of profile data based at least in part on the overlapping profile data, determining an offset of the first set of profile data relative the reference set of profile data based on the alignment, wherein the offset includes an X-Y offset and/or a rotational offset, and storing the determined offset in a first buffer as the first offset value.

3. The method of claim 2, wherein generating the adjusted set of profile data includes determining a correction value based at least on the first offset value, and applying the one or more correction values to the second set of profile data to thereby generate the adjusted set of profile data.

4. The method of claim 3, wherein determining the correction value includes determining an average of a plurality of offset values stored in the first buffer, and the plurality of offset values includes the first offset value.

5. The method of claim 4, wherein the plurality of offset values is a predetermined number of the most recent offset values stored in the first buffer, and the correction value is the determined average of said plurality of offset values.

6. The method of claim 3, wherein the single first geometric sensor is positioned to scan the workpieces in a first scan zone, and the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path.

7. The method of claim 3, wherein the single first geometric sensor and the one or more second geometric sensors are positioned to scan the workpieces in a first scan zone.

8. The method of claim 1, wherein the one or more first geometric sensors is a plurality of first geometric sensors positioned to scan the workpieces in a first scan zone, each of said portions of the first set of profile data is a portion of profile data obtained by a corresponding one of the first geometric sensors, and the first one or more offset values is a plurality of first offset values, wherein determining the one or more first offset values includes aligning the first set of profile data to the reference set of profile data, aligning the portions of profile data to the reference set of profile data, determining an offset of each said portion of profile data relative to the reference set of profile data based on the alignment, wherein each of the offsets includes an X-Y offset and/or a rotational offset, and storing the determined X-Y offsets in a corresponding plurality of buffers as the offset values, such that each of the buffers includes the first offset value for a corresponding one of the first geometric sensors.

9. The method of claim 8, wherein generating the adjusted set of profile data includes determining a plurality of correction values based at least on the first offset values, and applying the correction values to the second set of profile data to thereby generate the adjusted set of profile data.

10. The method of claim 9, wherein determining the correction values includes determining an average of at least some of the offset values stored in each of the buffers, and wherein the determined averages are the correction values for the respective first geometric sensors.

11. The method of claim 10, wherein determining the correction values includes determining an average of a desired number of the most recent offset values stored in each of the buffers.

12. The method of claim 9, wherein the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path.

13. The method of claim 9, wherein the one or more second geometric sensors is positioned to scan the workpieces in the first scan zone.

14. The method of claim 3, further including generating an alert based at least in part on the first offset value.

15. The method of claim 14, wherein generating the alert includes comparing the correction value to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to thereby alert an operator of a misalignment of the first geometric sensor relative to the second geometric sensor.

16. The method of claim 9, further including generating an alert based at least in part on one of the first offset values.

17. The method of claim 16, wherein generating the alert includes comparing the correction values to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to thereby alert an operator of a misalignment of a corresponding one of the first geometric sensors relative to the one or more second geometric sensors.

18. The method of claim 1, wherein the workpieces are pieces of wood, the method further including controlling one or more machine centers to cut and/or reposition the second workpiece based at least in part on the adjusted set of profile data.








19. The method of claim 1, wherein the workpieces are logs, the one or more first geometric sensors is a plurality of geometric sensors positioned to scan the logs in a first scan zone located near a log turner, and the one or more second geometric sensors is a plurality of geometric sensors positioned to scan the logs in a second scan zone located upstream of the first scan zone, the method further including: comparing the adjusted set of scan data to the reference set of scan data to determine a current position of the second workpiece; and controlling the log turner to reposition the second workpiece based at least on a difference between the current position and a desired position.



20. The method of claim 1, wherein the workpieces are flitches, and the first and second geometric sensors are positioned to scan the flitches upstream of an edger, the method further including: determining a cut solution for the flitch based at least on the adjusted set of profile data; and controlling the edger to cut the second workpiece according to the cut solution.


US Patent No. 10,545,784
1. A method of automatically offsetting geometric sensor misalignment in a scanning system configured to scan workpieces along a workpiece processing line, the method comprising: receiving a first set of profile data obtained by one or more first geometric sensors of the scanning system, and a reference set of profile data obtained by one or more second geometric sensors of the scanning system, for a first workpiece, wherein the first set of profile data includes profile data for a first portion of the first workpiece and the reference set of profile data includes profile data for said first portion of the first workpiece, such that the sets of profile data include overlapping profile data; determining a first one or more offset values that represents a translational difference of the first set of profile data, or portions thereof, relative to the reference set of profile data; receiving a second set of profile data obtained by the one or more first geometric sensors for a second workpiece; generating an adjusted set of profile data for the second workpiece based at least on the second set of profile data and the first one or more offset values to thereby offset a positional error of the one or more first geometric sensors relative to the one or more reference geometric sensors; and automatically sending one or more control signals to a cutting or positioning device of the workpiece processing line to cut or reposition the second workpiece based at least in part on the adjusted set of profile data.

2. The method of claim 1, wherein the one or more first geometric sensors is a single first geometric sensor, and the first one or more offset values is a first offset value, and wherein determining the first one or more offset values includes aligning the first set of profile data to the reference set of profile data based at least in part on the overlapping profile data, determining an offset of the first set of profile data relative to the reference set of profile data based on the alignment, wherein the offset includes an X-Y offset and/or a rotational offset, and storing the determined offset in a first buffer as the first offset value.

3. The method of claim 2, wherein generating the adjusted set of profile data includes determining a correction value based at least on the first offset value, and applying the one or more correction values to the second set of profile data to thereby generate the adjusted set of profile data.

4. The method of claim 3, wherein determining the correction value includes determining an average of a plurality of offset values stored in the first buffer, and the plurality of offset values includes the first offset value.

5. The method of claim 4, wherein the plurality of offset values is a predetermined number of the most recent offset values stored in the first buffer, and the correction value is the determined average of said plurality of offset values.

6. The method of claim 3, wherein the single first geometric sensor is positioned to scan the workpieces in a first scan zone, and the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path.

7. The method of claim 3, wherein the single first geometric sensor and the one or more second geometric sensors are positioned to scan the workpieces in a first scan zone.

10. The method of claim 1, wherein the one or more first geometric sensors is a plurality of first geometric sensors positioned to scan the workpieces in a first scan zone, each of said portions of the first set of profile data is a portion of profile data obtained by a corresponding one of the first geometric sensors, and the first one or more offset values is a plurality of first offset values, wherein determining the one or more first offset values includes aligning the first set of profile data to the reference set of profile data, aligning the portions of profile data to the reference set of profile data, determining an offset of each said portion of profile data relative to the reference set of profile data based on the alignment, wherein each of the offsets includes an X-Y offset and/or a rotational offset, and storing the determined offsets in a corresponding plurality of buffers as the offset values, such that each of the buffers includes the first offset value for a corresponding one of the first geometric sensors.

11. The method of claim 10, wherein generating the adjusted set of profile data includes determining a plurality of correction values based at least on the first offset values, and applying the correction values to the second set of profile data to thereby generate the adjusted set of profile data.

12. The method of claim 11, wherein determining the correction values includes determining an average of at least some of the offset values stored in each of the buffers, and wherein the determined averages are the correction values for the respective first geometric sensors.

13. The method of claim 12, wherein determining the correction values includes determining an average of a desired number of the most recent offset values stored in each of the buffers.

14. The method of claim 11, wherein the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path.

15. The method of claim 11, wherein the one or more second geometric sensors is positioned to scan the workpieces in the first scan zone.

16. The method of claim 11, further including generating an alert based at least in part on one of the first offset values.

17. The method of claim 16, wherein generating the alert includes comparing the correction values to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to thereby alert an operator of a misalignment of a corresponding one of the first geometric sensors relative to the one or more second geometric sensors.
16. The method of claim 11, further including generating an alert based at least in part on one of the first offset values.

17. The method of claim 16, wherein generating the alert includes comparing the correction values to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to thereby alert an operator of a misalignment of a corresponding one of the first geometric sensors relative to the one or more second geometric sensors.

18. The method of claim 1, wherein the workpieces are pieces of wood.
20. The method of claim 1, wherein the workpieces are flitches, and the first and second geometric sensors are positioned to scan the flitches upstream of an edger, the method further including: determining a cut solution for the flitch based at least on the adjusted set of profile data, wherein the cutting or positioning device is the edger, and the one or more control signals are configured to cause the edger to cut the second workpiece according to the cut solution.

19. The method of claim 1, wherein the workpieces are logs, the one or more first geometric sensors is a plurality of geometric sensors positioned to scan the logs in a first scan zone located near a log turner, and the one or more second geometric sensors is a plurality of geometric sensors positioned to scan the logs in a second scan zone located upstream of the first scan zone, the method further including: comparing the adjusted set of scan data to the reference set of scan data to determine a current position of the second workpiece, wherein the cutting or positioning device is the log turner, and the one or more control signals are configured to cause the log turner to reposition the second workpiece based at least on a difference between the current position and a desired position.

20. The method of claim 1, wherein the workpieces are flitches, and the first and second geometric sensors are positioned to scan the flitches upstream of an edger, the method further including: determining a cut solution for the flitch based at least on the adjusted set of profile data, wherein the cutting or positioning device is the edger, and the one or more control signals are configured to cause the edger to cut the second workpiece according to the cut solution.


Claims 1-8 and 10-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,200,084.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements as follows:
US application 17/539,881





1. A virtual calibration method comprising: receiving a first set of profile data obtained by one or more first geometric sensors, and a reference set of profile data obtained by one or more second geometric sensors, for a first portion of a first workpiece, wherein the sets of profile data include overlapping profile data; determining, based at least on the first set of profile data and the reference set of profile data, a first one or more offset values that represents a translational difference of the first set of profile data, or portions thereof, relative to the reference set of profile data; receiving a second set of profile data obtained by the one or more first geometric sensors, wherein the second set of profile data represents a second portion of the first workpiece or a portion of a second workpiece; and generating an adjusted set of profile data for the second workpiece based at least on the second set of profile data and the first one or more offset values to thereby offset a positional error of the one or more first geometric sensors relative to the one or more second geometric sensors.



2. The method of claim 1, wherein the one or more first geometric sensors is a single first geometric sensor, and the first one or more offset values is a first offset value, and wherein determining the first one or more offset values includes aligning the first set of profile data to the reference set of profile data based at least in part on the overlapping profile data, determining an offset of the first set of profile data relative the reference set of profile data based on the alignment, wherein the offset includes an X-Y offset and/or a rotational offset, and storing the determined offset in a first buffer as the first offset value.

3. The method of claim 2, wherein generating the adjusted set of profile data includes determining a correction value based at least on the first offset value, and applying the one or more correction values to the second set of profile data to thereby generate the adjusted set of profile data.
4. The method of claim 3, wherein determining the correction value includes determining an average of a plurality of offset values stored in the first buffer, and the plurality of offset values includes the first offset value.

5. The method of claim 4, wherein the plurality of offset values is a predetermined number of the most recent offset values stored in the first buffer, and the correction value is the determined average of said plurality of offset values.

6. The method of claim 3, wherein the single first geometric sensor is positioned to scan the workpieces in a first scan zone, and the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path.

7. The method of claim 3, wherein the single first geometric sensor and the one or more second geometric sensors are positioned to scan the workpieces in a first scan zone.

8. The method of claim 1, wherein the one or more first geometric sensors is a plurality of first geometric sensors positioned to scan the workpieces in a first scan zone, each of said portions of the first set of profile data is a portion of profile data obtained by a corresponding one of the first geometric sensors, and the first one or more offset values is a plurality of first offset values, wherein determining the one or more first offset values includes aligning the first set of profile data to the reference set of profile data, aligning the portions of profile data to the reference set of profile data, determining an offset of each said portion of profile data relative to the reference set of profile data based on the alignment, wherein each of the offsets includes an X-Y offset and/or a rotational offset, and storing the determined X-Y offsets in a corresponding plurality of buffers as the offset values, such that each of the buffers includes the first offset value for a corresponding one of the first geometric sensors.


10. The method of claim 9, wherein determining the correction values includes determining an average of at least some of the offset values stored in each of the buffers, and wherein the determined averages are the correction values for the respective first geometric sensors.

11. The method of claim 10, wherein determining the correction values includes determining an average of a desired number of the most recent offset values stored in each of the buffers.









13. The method of claim 9, wherein the one or more second geometric sensors is positioned to scan the workpieces in the first scan zone.

12. The method of claim 9, wherein the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path.



15. The method of claim 14, wherein generating the alert includes comparing the correction value to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to thereby alert an operator of a misalignment of the first geometric sensor relative to the second geometric sensor.

16. The method of claim 9, further including generating an alert based at least in part on one of the first offset values.

17. The method of claim 16, wherein generating the alert includes comparing the correction values to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to thereby alert an operator of a misalignment of a corresponding one of the first geometric sensors relative to the one or more second geometric sensors.


US Patent No. 11,200,084
1. A computer-implemented method of monitoring the alignment of geometric sensors arranged to scan objects moving along a flow path, wherein the geometric sensors include a first geometric sensor and a second geometric sensor, the method comprising: receiving a first set of profile data obtained by the first geometric sensor, and a reference set of profile data obtained by the second geometric sensor, for a first object, wherein the first set of profile data includes profile data for a first portion of the first object and the reference set of profile data includes profile data for said first portion of the first object, such that the sets of profile data include overlapping profile data; determining, based at least on the first set of profile data and the reference set of profile data, a first offset value that represents a translational and/or rotational difference of the first set of profile data, or a portion thereof, relative to the reference set of profile data; determining a first correction value based at least on the first offset value; comparing at least one of the values to a corresponding threshold value; and based at least in part on a determination that said at least one of the values exceeds the corresponding threshold value, causing an output device to display said one of the values or to output a visual or auditory alert to thereby indicate a misalignment of one of the geometric sensors relative to the other one of the geometric sensors.

2. The method of claim 1, wherein determining the first offset value includes aligning the first set of profile data to the reference set of profile data based at least in part on the overlapping profile data, determining an offset of the first set of profile data relative the reference set of profile data based on the alignment, wherein the offset includes an X-Y offset and/or a rotational offset, and storing the determined offset as the first offset value.




3. The method of claim 1, wherein determining the correction value includes determining an average of a plurality of offset values stored in a first buffer, and the plurality of offset values includes the first offset value and additional offset values, and wherein the additional offset values represent translational and/or rotational differences of additional sets of profile data obtained by the first geometric sensor for additional objects relative to additional reference sets of profile data obtained by the second geometric sensor for the additional objects.

4. The method of claim 3, wherein the plurality of offset values is a predetermined number of the most recent offset values stored in the first buffer, and the correction value is the determined average of said plurality of offset values.

5. The method of claim 1, wherein the first geometric sensor is positioned to scan the objects in a first scan zone, and the second geometric sensor is positioned to scan the objects in a second scan zone that is spaced apart from the first scan zone along the flow path.

6. The method of claim 1, wherein the first geometric sensor and the second geometric sensor are positioned to scan the objects in a first scan zone.



12. The method of claim 8, wherein the one or more second geometric sensors is a plurality of second geometric sensors, and the reference set of profile data includes second portions of profile data collected by the respective second geometric sensors, and each of the offset values represents a translational and/or rotational difference of a respective one of the first portions of profile data relative to a corresponding one of the second portions of profile data, and wherein determining the plurality of offset values includes: aligning the first portions of profile data to the respective corresponding second portions of profile data, determining an offset of each of the first portions of profile data relative to the corresponding one of the second portions of profile data based on the alignment, wherein each of the offsets includes an X-Y offset and/or a rotational offset, and storing the determined X-Y and/or rotational offsets in corresponding buffers as the offset values, such that each of the buffers includes the first offset value for a corresponding one of the first geometric sensors.

7. The method of claim 1, wherein the correction value is a correction value for the first geometric sensor, and wherein said one of the geometric sensors is the first geometric sensor, the method further including sending the correction value to the first geometric sensor.

9. The method of claim 8, wherein determining the correction value includes determining an average of a plurality of offset values stored in a first buffer, and the plurality of offset values includes the first offset value and additional offset values, and wherein the additional offset values represent translational and/or rotational differences of additional sets of profile data obtained by the first geometric sensor for additional objects relative to additional reference sets of profile data obtained by the one or more second geometric sensors for the additional objects.


16. The method of claim 8, wherein the first geometric sensors and the one or more second geometric sensors are positioned to scan the objects in a first scan zone.
15. The method of claim 8, wherein the first geometric sensors are positioned to scan the objects in a first scan zone and the one or more second geometric sensors is positioned to scan the objects in a second scan zone that is spaced apart from the first scan zone along the flow path.

8. A computer-implemented method of monitoring the alignment of geometric sensors arranged to scan objects moving along a flow path, wherein the geometric sensors include a plurality of first geometric sensors and one or more second geometric sensors, the method comprising: receiving a first set of profile data obtained by the first geometric sensors, and a reference set of profile data obtained by the one or more second geometric sensors, for a first object, wherein the first set of profile data includes profile data for part of the first object and the reference set of profile data includes profile data for said part of the first object, such that the sets of profile data include overlapping profile data, and wherein the first set of profile data includes first portions of profile data, each of said first portions of profile data obtained by a respective one of the first geometric sensors; determining a plurality of offset values based at least on the first set of profile data and the reference set of profile data, wherein each of the offset values represents a translational and/or rotational difference of a respective one of the first portions of profile data relative to the reference set of profile data or to a corresponding portion thereof; determining a correction value for one of the geometric sensors based at least on one of the offset values; comparing the correction value or said one of the offset values to a corresponding threshold value; and based at least in part on a determination that the correction value or said one of the offset values exceeds the threshold value, causing an output device to display said one of the values or to output a visual or auditory alert to thereby indicate a misalignment of said one of the geometric sensors.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2857